Citation Nr: 1207025	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.
  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service during training and as a cook.  

2.  Hearing loss of either ear is not shown either in service or for almost 40 years following the Veteran's separation from service and competent evidence fails to identify a nexus between any currently existing hearing loss and the Veteran's period of service or any event thereof.

3.  Tinnitus is not shown either in service or for almost 40 years following the Veteran's separation from service and competent evidence fails to identify a nexus between any currently existing tinnitus and the Veteran's period of service or any event thereof.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may a sensorineural hearing loss of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by service, nor may tinnitus be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letter sent to the Veteran in March 2008.  The letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the March 2008 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's enlistment and separation examinations, service treatment records, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of claims for disability compensation, the assistance provided to the claimant shall include providing medical examinations or obtaining medical opinions when such examinations or opinions are necessary to make a decision on the claims.  An examination or opinion shall be treated as being necessary to make a decision on the claims if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claims.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

Here the Veteran was afforded VA examinations in January and August 2008.  The first VA examination did not include a complete review of the claims file and service treatment records.  Subsequently the Veteran underwent a second examination in August 2008 which included a complete review of the claims file and service treatment records.  The examiner then offered a detailed medical opinion regarding the hearing loss and tinnitus disorders.  This examination was adequate for rating purposes because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, appropriate testing, and provided an etiology opinion with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims, in essence, that while serving on active duty he was exposed to acoustic trauma while going through training as well as while working as a cook in service, and that he developed hearing loss and tinnitus as a result.

Service department records indicate that the Veteran's military occupational specialty during service was that of a cook.  In this instance, the Board accepts the Veteran's account that he sustained acoustic trauma in service as a result of exposure to noise  during training, as well as while serving as a cook.  However, there is no showing of either hearing loss or tinnitus in service or for many years after service and, in addition, competent evidence linking the claimed disorders to service is absent from the claims folder.  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." This regulation defines hearing loss disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).

Prior to October 31, 1967, audiometric results were reported in ASA standards in service treatment records.  After that date, they were reported in ISO-ANSI standards.  In order to facilitate data comparison, the ASA standards measured for tests prior to October 31, 1967 have been converted to ISO-ANSI standards and are represented by the figures shown in parentheses below.  

The Veteran's enlistment audiological examination in March 1966 revealed normal hearing.  Pure tone thresholds, in decibels, were as follows:
                             +15                 +10                +10                +10                 +5
HERTZ
500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

0 (5)
LEFT
10 (25)
 0 (10)
0 (10)

 0 (5)

In the Veteran's April 1968 separation audiological evaluation normal hearing was also demonstrated.  Pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

The Veteran was afforded a VA audiological evaluation in January 2008.  The examiner apparently did not have the Veteran's claims file or any previous medical treatment records available for review.  The Veteran reported that a mortar simulator went off near his ears during training and his ears have been ringing since that time.  He reported no loud noise exposure since service.  Pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
50
35
50
60
70

Average pure tone thresholds, in decibels (dB), were 20 dB, right and 50 dB, left.  The examiner found that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 100 percent in the right ear, and 84 percent in the left ear.  The examiner noted normal right ear hearing, and moderate to severe hearing loss in his left ear.  Word discrimination was normal in the right ear and fair in the left.  The examiner opined that it was more likely than not that the Veteran's left ear hearing loss and tinnitus were service connected.  

The Veteran was afforded a second VA audiological examination in August 2008.  Medical records and the claims file were available and were reviewed by the examiner.  The Veteran reported traumatic noise exposure in service as a result of high powered rifles, hand grenades, and mortar shell simulators in training.  He had hearing loss and constant bilateral tinnitus as a result of the mortar shell simulator which went off near his ear.  He reported no noise exposure since service either occupational or recreational.  Pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
20
20
25
LEFT
50
40
50
70
90

Average pure tone thresholds, in decibels (dB), were 19 dB, right and 60 dB, left.  The examiner found that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 92 percent in the right ear, and 36 percent in the left ear.  The examiner noted a moderate high frequency hearing loss in the right ear and a moderate to profound high frequency hearing loss in the left ear.  

In a September 2008 addendum to the August 2008 VA examination the examiner offered a medical opinion that the Veteran's hearing loss and tinnitus were not related to the reported noise exposure during service.  The rationale offered was that the separation audiogram showed no tinnitus and normal bilateral hearing.  If hearing loss had occurred as a result of the reported noise exposure during service, the Veteran would have suffered instant hearing loss that would have shown up on the separation audiogram.

The file also contains VAMC treatment records from approximately November 2007 to June 2008 which report difficulty hearing.

Based on the evidence of record, the Board concludes that service connection for a bilateral hearing loss disability and tinnitus is not warranted.  The evidence of record indicates that the Veteran did not experience chronic symptoms of hearing loss or tinnitus during service.   His bilateral hearing was entirely normal throughout service and at the time of service separation.  The Board finds there is no credible and competent evidence of record demonstrating that the Veteran suffered a bilateral hearing loss or tinnitus during service.  The Board also finds that the Veteran did not experience continuous symptoms of hearing loss or tinnitus from separation from service and that the Veteran's hearing loss and tinnitus did not manifest to a compensable degree within a year after separation from service.  

The Veteran initially claimed that his hearing loss and tinnitus began in 2006 and that treatment began in October 2007 (See claim dated January 2008), or about 391/2 years after service separation.  The Veteran now essentially contends that his hearing loss and tinnitus began during service.  After weighing the lay and medical evidence of record, the Board finds that the Veteran's assertions of hearing loss and tinnitus in service and continuously since service are not credible. 

The service separation examination report consisted of an audiological evaluation which did not reflect any hearing disorder or tinnitus disorder.   The Board finds that the Veteran's more recently-reported history of continued symptoms of hearing loss and tinnitus since active service is inconsistent with the other lay and medical evidence of record.  Indeed, his in-service history of no reported symptomatology of hearing loss or tinnitus at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

The Board has weighed the Veteran's statements and testimony as to onset and continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history, medical findings at service separation, and the absence of complaints or treatment for decades after service. Especially because of his statement on his claim in January 2008 that his hearing loss and tinnitus began in 2006 and that treatment began in October 2007.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation or manifestation of hearing loss and tinnitus to a compensable degree within one year of separation from service. 

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss and tinnitus is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence. 

The Veteran is certainly competent to testify as to symptoms such as hearing loss and tinnitus, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (certain disabilities are not conditions capable of lay diagnosis). The record contains two nexus opinions. 

The January 2008 VA examining audiologist opined that it was more likely than not that the Veteran's left ear hearing loss and tinnitus were service connected.   The Board finds this opinion to be of little probative value.  It is apparent that the medical opinion noting that the Veteran's left ear hearing loss and tinnitus is due to service is based entirely on the Veteran's self-reported medical history.  A mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995) (unenhanced medical information recorded by a medical examiner).  The medical opinion is not substantiated by the clinical records.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005). 

The January 2008 VA examining audiologist did not provide any rationale for his opinion that the Veteran's left ear hearing loss and tinnitus were service connected.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court specifically found that a medical opinion that contains only data and conclusions is accorded no weight.  The Court has previously found that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999). 

The Board finds the August/September 2008 VA audiologist's nexus opinion to be more probative than the January 2008 VA audiologist's opinion.  The August/September 2008 VA audiologist based his opinion on an accurate history, noting no hearing loss or tinnitus during service.  The examiner then provided an opinion after a review of the Veteran's records and a thorough examination of the Veteran's ears. 
Based on a thorough review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claims, as the weight of the evidence shows that the Veteran's current bilateral hearing loss and tinnitus disabilities did not begin during service, did not manifest to a compensable degree within one year of service, and were not causally or etiologically related to service.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims of service connection for bilateral hearing loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


